Opinion by
Mr. Justice Sterrett :
It is well settled that an express promise to pay a debt barred by the statute of limitations, or such a clear, distinct, and unequivocal acknowledgment of the particular debt as is entirely consistent ivith a promise to pay it, will remove the bar of the statute; but, to be effective for that purpose, the promise, whether express or implied, must be such as to identify the debí, either in express terms or by reference to something by which its nature and amount can be definitely and certainly ascertained. Harbold v. Kuntz, 16 Pa. 210; Emerson v. Miller, 27 Pa. 278; Miller v. Baschore, 83 Pa. 356, 24 Am. Rep. 187; Palmer v. Gillespie, 95 Pa. 340, 40 Am. Rep. 657; Wesner v. Stein, 97 Pa. 322; Lawson v. McCartney, 104 Pa. 356; Montgomery v. Cunningham, 104 Pa. 349; Wambold v. Hoover, 110 *482Pa. 9, 20 Atl. 404; Landis v. Roth, 109 Pa. 621, 58 Am. Rep. 747, 1 Atl. 49.
In the case before us, the express promise of the alleged debt- or to pay would be sufficiently distinct and unequivocal, if the debts to which he relates had been identified or so referred to and designated by him as to clearly show what particular debts he intended to pay, and the amounts thereof respectively, but such was not the case. There was no reference to anything by which the amount either of the “long-standing doctor bill of twenty or twenty-five years,” or the “borrowed money,” which the witness testified the debtor admitted he owed the appellee and declared he would pay, can be definitely and certainly ascertained. Appellee’s book account for medical services, and the note alleged to have been given for borrowed money, were not even alluded to. The nearest approach to a specification of the amount of either was that the two did not exceed $1,000. The witness on whom appellee relies, testified that Colonel Painter said:
“I owe Doctor Sutton in borrowed money and doctor bill, and I mean to pay him every cent I owe him. ... I owe him a long-standing doctor bill of twenty or twenty-five years, and borrowed money, not exceeding $1,000 — both not exceeding $1,000, is what he meant.” This, as the learned auditor held, was entirely too indefinite and uncertain to remove the bar of the statute; and there is nothing else in the evidence, on which appellee can rely for that purpose.
It follows that the learned judge erred in sustaining the exceptions to the first report of the auditor. The assignments of error are both sustained.
Decree reversed, at costs of appellee, and record remitted to the court below with instructions to enter a decree in accordance with this opinion.